DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 12,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Publication CN109256095 A) in view of Kang (US Pub 2019/0250692 A1) and Chun (US Pub 2021/0366375 A1).
Regarding claim 12; Chen teaches a temperature adjustment method of an electronic device (para. [0047], a terminal device), wherein the electronic device comprises a display panel (para. [0048,0078], a display device includes a liquid crystal display), the temperature adjustment method comprising: 
averaging a plurality of current values of a backlight module of the display panel corresponding to image data in a first time period to generate an average current value (para. [0011,0012], Chen discloses a method of determining a maximum current average value. A first time period would be for determining the maximum current average); 
comparing the average current value with a current threshold (para. [0028], comparing the maximum average current value with a preset current final value); 
generating an adjusted current value when the average current value is greater than the current threshold (para. [0028-0030], if the maximum current average is greater than the preset current final value, the current of each partition of the LED backlight is set to a preset safe current by reducing the PWM duty cycle of each partition current of the LED backlight. The current of the LED backlight is maintained at the preset safe current during a preset down-current period ([0115])); and 
reducing current values of the backlight module in a second time period to reduce a temperature of the electronic device (para. [0116], by reducing the current of the LED backlight, the temperature of each partition of the LED backlight is also reduced. It is understood that reducing current is performed in a second time period after the first period).
an adjusted maximum current value; reducing current values according to the adjusted maximum current value, wherein the current values that exceeding the adjusted maximum current value in the second time period are reduced to the adjusted maximum current value.
Kang teaches the processor generates an adjusted maximum current value, and correspondingly reduces current values of the backlight module according to the adjusted maximum current value (para. [0182], an LED current value of a backlight unit may be adjusted by adjusting the maximum value Ib of the LED current of the backlight unit).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Chen of reducing current supplied to LED backlight when the average current is greater than a threshold to include the method of Kang of adjusting current supplied to LED backlight by adjusting the maximum current value of the LED current of the backlight. The motivation would have been in order to facilitate the current adjustment.
Chen and Kang do not teach that the current values that exceeding the adjusted maximum current value in the second time period are reduced to the adjusted maximum current value.
Chun teaches that the current values that exceeding the adjusted maximum current value in the second time period are reduced to the adjusted maximum current value (para. [0211], when an automatic current limit is performed, a controller adjusts a supply current to be equal to a current limit value when the current required for outputting a frame is greater than the current limit value).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Chen and Kang of adjusting a maximum current limit for reducing current supplied to LED backlight when the average current is greater than a threshold to include the teaching of Chun of setting a supply current to be a maximum current limit when a current required for outputting a frame is greater than the maximum current limit. As such, when a current value is greater 
Regarding claim 19; Chen, Kang, and Chun teach the method of claim 12 as discussed above. Chen does not teach that in the step of reducing the current values of the backlight module in the second time period according to the adjusted maximum current value, the current values of the backlight module are reduced by directly adjusting an upper limit current value of the backlight module.
	Kang teaches that in the step of reducing the current values of the backlight module in the second time period according to the adjusted maximum current value, the current values of the backlight module are reduced by directly adjusting an upper limit current value of the backlight module (para. [0182], adjusting the LED current by adjusting the maximum value of the LED current of the backlight unit. The maximum value is an upper limit current value of the backlight unit). The motivation is the same as claim 12.
Regarding claim 20; Chen, Kang, and Chun teach the method of claim 12 as discussed above. Chen further teaches in the step of reducing the current values of the backlight module in the second time period according to the adjusted current value to reduce a temperature of the electronic device, the current values of the backlight module are reduced by changing a pulse width modulation setting (para. [0030,0071,0114]).
	Chen does not teach reducing the current value according to the adjusted maximum current value.
	Kang teaches reducing the current value according to the adjusted maximum current value (see analysis of claim 12 above). The motivation is the same as claim 12.
Claims 13-14, 16-18,22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Publication CN109256095 A) in view of Kang (US Pub 2019/0250692 A1) and Chun (US Pub 12 above; further in view of Asano et al. (US Pub 2013/0249970 A1).
Regarding claim 13; Chen, Kang, and Chun teach the method of claim 12 as discussed above. Chen does not teach that the step of generating the adjusted maximum current value further comprises: multiplying a maximum current value of the backlight module by an adjustment parameter, to generate the adjusted maximum current value, wherein the adjustment parameter is less than 1.
	Asano teaches that the step of generating the adjusted maximum current value further comprises: multiplying a current value of the backlight module by an adjustment parameter (Fig.5, para. [0072,0073,0085], Asano discloses a method of calculating a current average value and calculating a gain G based on the current average value. A gain control unit generates an image signal to be input to a display unit by multiplying the current value of each pixel by the calculated gain G), to generate the current value (para. [0072,0073]), wherein the adjustment parameter is less than 1 (Fig.5, when the current average value is greater than a threshold value TH, the gain G is smaller than 1).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Chen to include the method of calculating a gain G based on a current average value; and calculating an adjusted image signal by multiplying the current value of each pixel by the calculated gain G. More specifically, the maximum value of the LED current would be multiplied by the gain G to generate the current values. The motivation would have been in order to prevent overcurrent from flowing through the light emitting elements (Asano, [0069]). 
Regarding claim 14; Chen, Kang, Chun, and Asano teach the method of claim 13 as discussed above. Chen does not teach that the processor selects the adjustment parameter according to the average current value, and the larger the average current value is, the smaller the adjustment parameter is.
the adjustment parameter is selected according to the average current value, and the larger the average current value is, the smaller the adjustment parameter is (para. [0069], Fig.5, the gain G is inversely proportional to the current average value I). 
	The motivation is the same as claim 2.
Regarding claim 16; Chen, Kang, Chun, and Asano teach the method of claim 13 as discussed above. Chen further teaches that the second time period is less than or equal to a heat dissipation time period, and the heat dissipation time period is a time period that required for the electronic device operating at the current threshold to drop to an equilibrium temperature after reaching an upper limit temperature (para. [0116], the preset down-current duration is a duration of reducing the current of the LED backlight to the preset safe current. Accordingly, the temperature of the LED backlight is reduced to a safe temperature (i.e., analogous to “equilibrium temperature”) when the temperature reaches an upper limit temperature (i.e., when the average current is greater than the preset current final value)).
Regarding claim 17; Chen, Kang, Chun, and Asano teach the method of claim 13 as discussed above. Chen further teaches that the processor further sets the second time period according to the average current value ([0028-0030,0115,0116], if the maximum current average is greater than the preset current final value, the current of each partition of the LED backlight is set to a preset safe current during a preset down-current period. The preset down-current duration is a duration of reducing the LED backlight from the average current to the preset safe current. Therefore, it is understood that the preset down-current period is set based on the average current).
Regarding claim 18; Chen, Kang, Chun, and Asano teach the method of claim 13 as discussed above. Chen does not teach that in the step of comparing the average current value with the current threshold, the number of the current threshold is plurality, each of the current thresholds corresponds to one adjustment parameter, and the corresponding current threshold is selected according to the average current value.
the number of the current threshold is plurality, each of the current thresholds corresponds to one adjustment parameter, and the corresponding current threshold is selected according to the average current value (Fig.5, para. [0072,0073,0085], Asano discloses a method of calculating a current average value and calculating a gain G based on the current average value. A gain control unit generates an image signal to be input to a display unit by multiplying the current value of each pixel by the calculated gain G. As shown in Fig.5, there are a plurality of current average vale thresholds (e.g., when the current average value is greater than TH). Each of the current average threshold corresponds to a particular gain G).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Chen to include the method of calculating a gain G based on a current average value; and calculating an adjusted image signal by multiplying the current value of each pixel by the calculated gain G. The motivation would have been in order to prevent overcurrent from flowing through the light emitting elements (Asano, para. [0069]).
Regarding claim 22; Chen, Kang, Chun, and Asano teach the method of claim 13 as discussed above. Chen further discloses adjusting the current value of the backlight module to the original current value after the second time period (para. [0074], when the preset down-current period is reached, the PWM duty cycle of the current of the LED backlight is increased to restore the current of the LED backlight).
Chen does not teach that the processor adjusts an upper limit current value of the backlight module.
	Kang teaches the processor adjusts an upper limit current value of the backlight module (see the analysis of claim 1 above, [0182], adjusting the maximum value of the backlight unit to adjust the LED current).   Accordingly, Chen as modified by Kang would render a method of reducing a maximum current value of the backlight unit when the average current is greater than a preset current final value; and restoring the maximum current value after the preset down-current period has been reached. 
The motivation is the same as claim 12.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Publication CN109256095 A) in view of Kang (US Pub 2019/0250692 A1) and Chun (US Pub 2021/0366375 A1) as applied to claim 12 above; further in view of Yang et al. (US Pub 2013/0162701 A1).
Regarding claim 21; Chen, Kang, and Chun teach the method of claim 12 as discussed above. Chen teaches in the step of reducing the current values of the backlight module in the second time period to reduce a temperature of the electronic device (see the analysis of claim 12 above).
Chen does not teach that reducing the current values of the backlight module in the second time period according to the adjusted maximum current value, an upper limit current value of the backlight module is gradually reduced to the adjusted maximum current value in a time interval, to reduce the current values of the backlight module.
	Kang teaches reducing the current values of the backlight module in the second time period according to the adjusted maximum current value (see the analysis of claim 12 above). The motivation is the same as claim 12.
	Yang teaches an upper limit current value of the backlight module is gradually reduced to the adjusted maximum current value in a time interval, to reduce the current values of the backlight module (Fig.6A, Yang discloses a method of obtaining average current Iavg; comparing the average current Iavg with an upper limit Imax; and reducing drive current gradually (step 63) if the average current value Iavg is greater than the upper limit Imax).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Chen, Kang, and Chun to include the method of Yang of gradually .
Allowable Subject Matter
Claims 1,3,5-11 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to disclose that the preset time and the period Δt are less than or equal to a time period that required for operating at the maximum current value to reach an equilibrium temperature as recited in claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691